EXHIBIT 10.1



 

SETTLEMENT AGREEMENT

Effective December 30, 2003 ("Effective Date"), CVX Holdco, LLC, a Delaware
limited liability company with its principal offices located at One Market
Street, Steuart Tower, 13th Floor, San Francisco, CA, USA ("Technology
Partner"), Commerce One Operations, Inc. (formerly Commerce One, Inc), a
Delaware corporation with its principal offices located at One Market Street,
Steuart Tower, 13th Floor, San Francisco, CA, USA, Commerce One, Inc., a
Delaware corporation with its principal offices located at One Market Street,
Steuart Tower, 13th Floor, San Francisco, CA, USA (together with Commerce One
Operations, Inc. "Commerce One"), and Covisint, LLC, a Delaware limited
liability company with its principal offices located at 20921 Lahser Road,
Southfield, Michigan 48034 ("Covisint"), hereby enter into this Settlement
Agreement. Technology Partner, Commerce One, and Covisint are referred to herein
each as a "Party" and, collectively, as the "Parties."

WHEREAS, Technology Partner and Covisint entered into a Technology Agreement
dated December 8, 2000 and such Technology Agreement has been amended three
times, most recently on January 18, 2002 (the Technology Agreement and all
amendments thereto shall be referred to collectively herein as the "Technology
Agreement"); and

WHEREAS, pursuant to Section 12.19 of the Technology Agreement, the Technology
Agreement may be modified only by a writing executed by authorized
representatives of Technology Partner and Covisint; and

WHEREAS, a dispute has arisen regarding the Parties' respective performance
under the terms of the Technology Agreement such that (1) Commerce One and
Technology Partner filed a Demand for Arbitration before the American
Arbitration Association on June 6, 2003, file number 54Y1500083103 (the
"Arbitration"); and (2) Covisint filed a complaint in the Circuit Court for the
County of Oakland, Michigan entitled Covisint, LLC v. CVX Holdco, LLC and
Commerce One, Inc., case no. 03-050944-CK on July 2, 2003 (the "Lawsuit"); and

WHEREAS, under the terms and conditions set forth below, the Parties desire to
settle fully and finally all claims and differences between them including, but
in no way limited to, any claims and differences arising out of, connected with,
or otherwise related to the Technology Agreement, the Arbitration, and/or the
Lawsuit, and to provide Covisint with new rights under the License Agreement;
and

WHEREAS, the parties have structured this Settlement Agreement so that all
performance is to be done substantially contemporaneously with its execution and
agree that this Settlement Agreement shall not be deemed to be an executory
contract and that no further documents or agreements are required to be signed
by the parties to effect the terms hereof;

NOW THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. Covisint shall pay or cause to be paid to Commerce One four million, six
hundred fifty thousand dollars US ($4,650,000.00 US) by wire transfer as
follows: seven hundred fifty thousand dollars US ($750,000.00 US) on or before
December 31, 2003 and three million, nine hundred thousand dollars US
($3,900,000.00 US) on or before January 2,


1

--------------------------------------------------------------------------------


2004. This payment is in consideration of the settlement and dismissal of the
Arbitration, the termination of the Technology Agreement, the release contained
in Section 8 below and the execution by Commerce One of the License Agreement
(as defined below). It is intended that so long as Commerce One retains such
payment the Arbitration will be stayed and the Technology Agreement shall be
suspended except as provided in Section 5 below.



2. Commerce One and Technology Partner shall stay the Arbitration as of the
Effective Date. Within three (3) business days of the execution of this
Settlement Agreement, each of Commerce One and Technology Partner shall execute
(1) the proper documentation to effect a dismissal of the Arbitration with
prejudice and (2) the proper documentation to terminate the prior source code
escrow account #7322 in favor of Covisint LLC with DSI Technology Escrow
Services pursuant to the terms of section 7 of Schedule C of the License
Agreement, and the parties shall provide all such documentation to the law firm
of Kerr & Wagstaffe LLP, counsel to Commerce One, who shall act as the third
party escrow agent ("Escrow Agent") for such documents. Upon the expiration of
the Interim Settlement Period (as defined below), provided that no Bankruptcy
Event (as defined below) occurs with respect to Covisint during such period,
Escrow Agent shall: (1) file and record such documentation as necessary to
effect the dismissal of the Arbitration and (2) provide the letter of
termination to DSI Technology Escrow Services. In the event that an involuntary
petition is filed against Covisint under any federal or state bankruptcy or
insolvency statutes during the Interim Settlement Period, and such petition is
dismissed by final, unappealable order after the expiration of the Interim
Settlement Period but within 45 days after filing thereof, then Escrow Agent
shall file and record such documentation as necessary to effect the dismissal of
the Arbitration (and provide the letter of termination to DSI Technology Escrow
Services) upon receipt of notice from Commerce One of the dismissal of such
petition.

3. Covisint shall stay the Lawsuit as of the Effective Date. Within five (5)
business days of the execution of this Settlement Agreement, Covisint shall
execute the proper documentation to effect a dismissal of the Lawsuit with
prejudice and shall provide such documentation to Escrow Agent. Escrow Agent
shall file and record such documentation as necessary to effect the dismissal
upon the expiration of the Interim Settlement Period provided that no Bankruptcy
Event occurs with respect to Commerce One during such period. In the event that
an involuntary petition is filed against Commerce One under any federal or state
bankruptcy or insolvency statutes during the Interim Settlement Period, and such
petition is dismissed by final, unappealable order after the expiration of the
Interim Settlement Period but within 45 days after filing thereof, then Escrow
Agent shall file and record such documentation as necessary to effect the
dismissal of the Lawsuit upon receipt of notice from Covisint of the dismissal
of such petition.

4. The parties hereby agree as follows with respect to the duties of Escrow
Agent:

a. The Escrow Agent undertakes to perform only such duties as may be expressly
set forth herein. The Escrow Agent may reasonably rely upon the validity of any
judgment, order, decree, certificate, notice, request, consent, statement or
other instrument delivered to it in connection with its activities as escrow
agent under this Agreement. The Escrow Agent may rely and shall be protected in
acting or refraining from acting upon any written notice,


2

--------------------------------------------------------------------------------


instruction or request furnished to it hereunder and believed to be genuine and
to have been signed or presented by the proper party or parties. The Escrow
Agent shall not be liable for any action taken by it in good faith and believed
by it to be authorized or within the rights or powers conferred upon it by this
Agreement, and may consult with counsel of its own choice and shall have the
full and complete authorization and protection for any action taken or suffered
by it hereunder in good faith and in accordance with the opinion of such
counsel. The Parties acknowledge that the Escrow Agent is also legal counsel to
Commerce One, and acknowledges and agrees that, in any event, Escrow Agent shall
be entitled to represent Commerce One in any dispute between the parties (but in
no circumstances in any dispute regarding management or disbursement of the
documents held in escrow hereunder), as fully and completely as if the Escrow
Agent was not and had never been the Escrow Agent hereunder.



b. The parties hereby agree that Escrow Agent's responsibilities in connection
with this Agreement shall be purely ministerial and shall be limited to those
expressly set forth in this Agreement. Escrow Agent shall have no other
responsibility or obligation in connection with this Agreement and shall not be
required to deliver the property held in Escrow or any part thereof or to take
any action with respect to matters that might arise in connection herewith other
than to hold and deliver the property as herein provided. Escrow Agent shall not
be required to exercise any discretion hereunder and shall have no management
responsibility. Escrow Agent shall not be liable for any error in judgment, any
act or omission, any mistake of law or fact, or for anything it may do or
refrain from doing in connection herewith, except for its own willful
misconduct, willful neglect of an express affirmative obligation, gross
negligence, or acts taken in bad faith. The parties shall defend, indemnify,
exonerate, and hold harmless the Escrow Agent from and against any loss,
liability, claim or expense incurred by Escrow Agent (including reasonable
attorneys fees and costs, even if expended by Escrow Agent's own personnel)
arising out of or relating solely to its services as Escrow Agent, except for
claims arising out of the gross negligence or willful misconduct of Escrow
Agent.

5. Between the Effective Date and the date the Technology Agreement is
terminated pursuant to section 6 below, Covisint's and Technology Partner's
obligations under the Technology Agreement shall be suspended except for
obligations arising under sections 1.3.7, 1.3.8, 1.4, 2.6.2.1, 2.6.2.2, 2.6.2.3,
2.6.3.2, 2.6.4, 2.6.5, 2.7, 2.8, 2.9, 4.3, 6.1, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8,
6.9, 6.10, 6.11, and Articles 7, 8, 9, 10, 11 and 12. In the event that the
Technology Agreement and all other related agreements are not terminated
pursuant to section 6 (a) or (b) below, such obligations shall no longer be
suspended pursuant to the immediately preceding sentence, Covisint shall be
liable for all payments, if any, as ultimately determined by the above-mentioned
arbitration and litigation, that it would have been required to make to
Technology Partner during the time its obligations were suspended hereunder, and
the Technology Agreement and all other related agreements


3

--------------------------------------------------------------------------------


(including, without limitation, the Guaranty dated as of December 8, 2000, by
DaimlerChrysler AG, Ford Motor Company, General Motors Corporation, Renault
S.A., and Nissan Motor Co., Ltd. in favor of Technology Partner, and any
contracts or documentation relating to the prior Source Code Escrow in favor of
Covisint pursuant to such Technology Agreement) shall remain in full force and
effect in accordance with their terms.



6. For purposes of this Settlement Agreement, a "Bankruptcy Event" shall be
defined as follows: a petition is filed by or against either of the Parties
under any federal or state bankruptcy or insolvency statutes, including without
limitation the United States Bankruptcy Code, and such petition, if filed
against such party, is not dismissed (by final, unappealable order) before the
expiration of the Interim Settlement Period (as defined below), and/or the other
party makes an assignment for the benefit of creditors pursuant to California
Code of Civil Procedure section 493.010, Michigan Compiled Laws Section 600.5201
et. seq., or any other similar law ("Bankruptcy Event"). For purposes of this
Settlement Agreement, "Interim Settlement Period" shall be defined as the
ninety-two day period after Commerce One's full receipt of the $4.65 million
payable under section 1.

a. Provided that no Bankruptcy Event with respect to Covisint occurs within the
Interim Settlement Period, then immediately upon the expiration of the Interim
Settlement Period, the existing Technology Agreement and other related contracts
(including, without limitation. the Guaranty dated as of December 8, 2000, by
DaimlerChrysler AG, Ford Motor Company, General Motors Corporation, Renault
S.A., and Nissan Motor Co., Ltd. in favor of Technology Partner, and any
contracts or documentation relating to the prior Source Code Escrow in favor of
Covisint pursuant to such Technology Agreement) shall be terminated and all
obligations under that Technology Agreement and such related contracts shall be
extinguished.

b. In the event that an involuntary petition is filed against Covisint under any
federal or state bankruptcy or insolvency statutes during the Interim Settlement
Period, and such petition is dismissed by final, unappealable order after the
expiration of the Interim Settlement Period but within 45 days after filing
thereof, then immediately upon such dismissal the existing Technology Agreement
and the other related contracts (including, without limitation, the Guaranty
dated as of December 8, 2000, by DaimlerChrysler AG, Ford Motor Company, General
Motors Corporation, Renault S.A., and Nissan Motor Co., Ltd. in favor of
Technology Partner, and any contracts or documentation relating to the prior
Source Code Escrow in favor of Covisint pursuant to such Technology Agreement)
shall be terminated and all obligations under that Technology Agreement and such
related contracts shall be extinguished.

c. Article 7 of the Technology Agreement is hereby amended to allow termination
in accordance with this section 6. In the event of termination under this
section, this section, and not section 7.1.2 of the Technology Agreement, shall
govern the survival of obligations under the Technology Agreement.


4

--------------------------------------------------------------------------------


d. For purposes of clarity, this Settlement Agreement shall not terminate (1)
the ownership of Commerce One stock by Ford Motor Company or General Motors
Corporation; (2) Commerce One's equity ownership in Covisint; or (3) any
agreements effectuating the equity interests described in items (1) and (2) of
this sentence. To the extent any provisions of the Technology Agreement are
necessary to effectuate the equity interests described in items (1) and (2) of
the preceding sentence, those provisions shall survive solely to the extent
necessary to effectuate those equity interests.

7. The Covisint Master Software License Agreement ("License Agreement"),
attached hereto as Exhibit A, shall be executed by the parties simultaneously
with the execution of this Settlement Agreement and shall become effective upon
Commerce One's full and timely receipt of the $4.65 million US payable under
Section 1. During the period of the suspension of the Technology Agreement
pursuant to section 5, the terms of the License Agreement shall control in any
situation in which there is a conflict between the License Agreement and the
Technology Agreement.

8. The following release will become effective by one party (the "Releasor")
with respect to the other party (the "Releasee") upon the following events: (i)
immediately upon the expiration of the Interim Settlement Period provided that
no Bankruptcy Event has occurred during such period with respect to the Releasee
or (ii) in the event that an involuntary petition is filed against the Releasee
during the Interim Settlement Period under any federal or state bankruptcy or
insolvency statutes, and such petition is dismissed by final, unappealable order
after the expiration of the Interim Settlement Period but within 45 days after
filing thereof, immediately upon such dismissal:

a. The Releasor forever releases the Releasee and its current and former
predecessors, parent corporations, holding companies, subsidiaries, affiliates,
divisions, members, stockholders, successors and assigns, and all of their
officers, directors and employees from all accounts, actions, claims, demands,
damages, costs, expenses, obligations, liabilities, controversies and
executions, of any kind or nature whatsoever, whether known or unknown, whether
suspected or not (a "Claim"), which have arisen, or may have arisen, or shall
arise under or are related to in any way the Technology Agreement and its
related agreements (including, without limitation, the Guaranty dated as of
December 8, 2000, by DaimlerChrysler AG, Ford Motor Company, General Motors
Corporation, Renault S.A., and Nissan Motor Co., Ltd. in favor of Technology
Partner, and any contracts or documentation relating to the prior Source Code
Escrow in favor of Covisint pursuant to such Technology Agreement),the
Arbitration, and/or the Lawsuit, except for (1) any Claim arising under the
License Agreement that will be executed pursuant to Paragraph 7 above, or (2)
Claims arising out of the enforcement of this Settlement Agreement.

b. Each party expressly understands and agrees that, upon the effectiveness of
this release pursuant to the terms of this section 8, this Settlement Agreement
constitutes an accord and satisfaction of the claims released by such party and
that the claims released are intended to and do include any


5

--------------------------------------------------------------------------------


and all claims of any nature and kind whatsoever, known, unknown, suspected or
unsuspected, which one party has or may have against the other arising out of or
related to the subject matter of and the allegations and claims raised in the
Arbitration and/or Lawsuit.  Each party further acknowledges that they may
hereafter discover facts different from or in addition to those which they now
know or believe to be true with respect to the claims released by this
agreement, and each agrees that in such event, this agreement shall nevertheless
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery of them. Each party further acknowledges that,
in making this unconditional release, it is not relying upon any oral or written
representations or warranties from anyone so that there can be no claim that
this agreement was procured or induced by fraud or any other similar claim that
would attack the validity of this agreement. Each Party has been fully advised
by its respective attorneys of the contents of section 1542 of the Civil Code of
the State of California, and that section and the benefits thereof, as well as
any similar benefits under the law of any other state of similar effect, are
hereby expressly, voluntarily and knowingly waived. Section 1542 reads as
follows:



"Section 1542. (General Release - Claims Extinguished.) A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor."

9. This Settlement Agreement may be cancelled as follows:

9.1 In the event Covisint fails to make the payments provided by section 1 on or
prior to the dates set forth in Section 1, the License Agreement shall not
become effective, shall be deemed void ab initio and shall have no force or
effect and Commerce One shall have the option of immediately canceling this
Settlement Agreement by notifying Covisint of such cancellation in writing
(which notice may be provided by facsimile and shall be effective upon
transmission). In the event Commerce One elects to cancel this agreement
pursuant to this provision, this Settlement Agreement shall be void and have no
force or effect, the Technology Agreement and all related agreements (including,
without limitation, the Guaranty dated as of December 8, 2000, by
DaimlerChrysler AG, Ford Motor Company, General Motors Corporation, Renault
S.A., and Nissan Motor Co., Ltd. in favor of Technology Partner, and any
contracts or documentation relating to the prior Source Code Escrow in favor of
Covisint pursuant to such Technology Agreement) shall not be terminated, the
parties' obligations under the Technology Agreement shall no longer be suspended
pursuant to section 5 hereof, and the Technology Agreement and all related
agreements (including, without limitation, the Guaranty dated as of December 8,
2000, by DaimlerChrysler AG, Ford Motor Company, General Motors Corporation,
Renault S.A., and Nissan Motor Co., Ltd. in favor of


6

--------------------------------------------------------------------------------


Technology Partner, and any contracts or documentation relating to the prior
Source Code Escrow in favor of Covisint pursuant to such Technology Agreement)
shall remain in full force and effect in accordance with their terms, and the
releases set forth in paragraph 8 shall be void and have no force or effect.



10. In the event of any conflict in terms between this Settlement Agreement and
the Technology Agreement or any of its Amendments, the terms of this Settlement
Agreement shall control.

11. This Settlement Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California, without regard to any
choice-of-law principles of any state. California law shall control any dispute
arising out of this Settlement Agreement.

12. The Parties understand and agree that this Settlement Agreement, and the
acts done and the payment made hereunder, are entered into and done solely to
compromise disputed claims and to avoid the expense and inconvenience of
continued litigation, and to enter into a mutually beneficial relationship going
forward, and shall not constitute, nor be construed as, an admission of
liability on the part of any Party. Further, this Settlement Agreement, and the
acts done and the payment made hereunder shall not be offered into evidence in
any proceedings by any Party, except in an action to enforce the terms hereof.

13. Each person who executes this Settlement Agreement on behalf of each Party
represents and warrants to the other Parties that he or she has the authority to
do so, and each Party agrees to indemnify and hold harmless the other Parties
from any claim that such authority did not exist.

14. This Settlement Agreement shall not be construed in favor of or against any
of the Parties hereto, regardless of which Party initially drafted it. This
Settlement Agreement has been jointly reviewed and negotiated by each Party, and
each Party is represented by counsel. The parties therefore agree that the terms
and conditions hereof were determined through arms-length negotiations by the
Parties.

15. This Settlement Agreement, along with the attached Covisint Master Software
License Agreement upon its effective date in accordance with paragraph 7,
constitutes the complete and final expression and integration of the entire and
only understanding between the Parties relating to the subject matter of this
agreement, and supersedes any prior written and oral contract or agreement
between the Parties, as well as any and all other oral or written
communications, representations, understandings, agreements, negotiations and
discussions between the Parties and their attorneys. The Parties to this
Settlement Agreement specifically disclaim any reliance upon any and all prior
written or oral representations by any of the Parties or releases other than as
set forth in paragraph 8. This Settlement Agreement may not be altered or
amended except by a writing signed by all of the Parties to this agreement and
expressly stating that such modification is intended.

16. If any portion or term of this Settlement Agreement is held unenforceable by
a court of competent jurisdiction, the remainder of this agreement shall not be
affected and


7

--------------------------------------------------------------------------------


shall remain fully in force and enforceable, and such portion or term shall be
deemed amended to substitute a valid provision so as to implement the intent of
the Parties.



17. The prevailing Party in any dispute arising out of or related to this
Settlement Agreement shall be entitled to recover all reasonable costs and
expenses, including, without limitation, reasonable attorneys' fees, in addition
to any other relief to which that Party may be entitled.

18. The Parties represent and warrant that they have not assigned, conveyed, or
transferred, or attempted or purported to assign, convey, or transfer, in any
manner or degree whatsoever, to any person or entity, any rights, claims or
remedies against any of the other Parties, or any rights, claims or remedies
released in this Settlement Agreement.

19. The Parties agree to cooperate fully with each other and to execute all
supplementary documents and to take all actions that may be necessary or
appropriate to give full force and effect to the terms of this Settlement
Agreement.

20. The Parties acknowledge and agree that this Settlement Agreement may be
executed in counterparts, may be transmitted by facsimile, and shall be binding
in all respects upon and inure to the benefit of each Party and their successors
and assigns.



[Signature Blocks Next Page]


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
December 30, 2003.

Covisint LLC

By: __/s/ Paul Kothari_

 

CVX Holdco, LLC

By: __/s/ Mark B. Hoffman_

 

Commerce One Operations, Inc.

By: __/s/ Mark B. Hoffman_

 

Commerce One, Inc.

By: __/s/ Mark B. Hoffman_


9

--------------------------------------------------------------------------------
